

	

		III

		109th CONGRESS

		1st Session

		S. RES. 227

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. DeWine (for himself,

			 Mr. Kohl, Mr.

			 Cochran, Mr. Leahy,

			 Mr. Chambliss, Mr. Harkin, Mr.

			 Brownback, Mr. Durbin,

			 Mrs. Dole, Mrs.

			 Lincoln, Mr. Smith,

			 Mr. Corzine, Mr. Coleman, Mr.

			 Dorgan, Mr. Hatch,

			 Mr. Obama, Ms.

			 Collins, Ms. Cantwell,

			 Mr. Santorum, Ms. Stabenow, Mr.

			 Chafee, Mr. Lieberman,

			 Mr. Martinez, Mr. Dayton, Mr.

			 Roberts, Mr. Inouye,

			 Mr. McCain, Mr.

			 Nelson of Florida, Ms. Snowe,

			 Mr. Lugar, Mr.

			 Nelson of Nebraska, Mr.

			 Sarbanes, Ms. Mikulski,

			 Mr. Levin, and Mr. Reed) submitted the following resolution; which

			 was referred to the Committee on Foreign

			 Relations

		

		RESOLUTION

		Pledging continued support for

		  international hunger relief efforts and expressing the sense of the Senate that

		  the United States Government should use resources and diplomatic leverage to

		  secure food aid for countries that are in need of further assistance to prevent

		  acute and chronic hunger.

	

	

		Whereas

			 although there is enough food to feed all of the people in the world, as of

			 summer 2005, 852,000,000 people are in need of food aid;

		Whereas

			 almost 200,000,000 children under the age of 5 are malnourished and underweight

			 and 1 child dies every 5 seconds from hunger and related ailments;

		Whereas

			 the United Nations World Food Programme estimates that more than 5,000,000

			 metric tons of food is needed to prevent widespread hunger, 80 percent of which

			 will be used for emergency programs to provide aid for people threatened by

			 famine in 2005;

		Whereas, as of summer 2005, the United

			 States contributed approximately 1/2 of the total food aid

			 received by the United Nations World Food Programme in 2005;

		Whereas, as of summer 2005, 1 person out of

			 every 3 people in Africa is malnourished as a result of drought, conflict, the

			 human immunodeficiency virus (HIV) and acquired immune deficiency syndrome

			 (AIDS), locust infestations, and economic dislocation, and countries in Africa

			 will lack at least 1,500,000 metric tons of the food necessary to provide

			 sufficient nutrition to the people in these countries if the level of donations

			 does not increase;

		Whereas

			 the World Food Programme, as of summer 2005, had barely

			 1/2 of the contributions needed to provide food aid to the

			 26,000,000 victims of food shortage in Africa;

		Whereas

			 more than 14,000,000 people in the Horn of Africa are experiencing or are

			 vulnerable to experiencing a severe food shortage;

		Whereas

			 approximately 2/3 of the population of Eritrea needs food

			 aid and nearly 1/2 of the women and children in the

			 country are malnourished;

		Whereas, as of summer 2005, 8,300,000

			 people in Ethiopia are in need of food aid and other assistance as a result of

			 poor harvests, degraded land, small land holdings, high population growth, loss

			 of crops, and loss of livestock and other assets;

		Whereas

			 the United Nations World Food Programme food aid programs in Ethiopia have

			 received less than 1/2 of the funding necessary to

			 continue these operations;

		Whereas

			 the United Nations World Food Programme had received, as of summer 2005, less

			 than 10 percent of the funding necessary to provide aid to the 3,500,000 people

			 in Sudan who will need food in 2005, particularly during the height of the

			 annual hunger season that lasts from August to October, due to political

			 instability and weather conditions that ruined harvests in the country;

		Whereas

			 a lack of funds will require the United Nations World Food Programme to reduce

			 the amount of aid given to 2,000,000 people in Burundi, including to 210,000

			 malnourished children and nursing mothers who face a food shortage as a result

			 of drought and instability;

		Whereas

			 a lack of funds is expected to drastically constrain food aid programs

			 worldwide and the critical efforts of private voluntary organizations of the

			 United States that play a central role in implementing such programs;

		Whereas

			 a lack of funds forced the United Nations World Food Programme to begin

			 reducing the amount of aid given to an estimated 6,000,000 people in West

			 Africa who are experiencing a famine caused by displacement, drought, and

			 locusts;

		Whereas

			 humanitarian agencies report rising rates of malnutrition among children under

			 5 years of age in Mauritania, Mali, and Niger, which can lead to developmental

			 difficulties and growth stunting;

		Whereas

			 nearly 4,000,000 people in Niger, including 800,000 children, will face a food

			 shortage in 2005 at a time when the child malnutrition rate in the Niger region

			 has reached emergency levels and the country has been afflicted by locusts and

			 drought;

		Whereas

			 the Government of Mauritania had received only 1/2 of the

			 aid necessary to prevent a food shortage as of summer 2005, leaving 60 percent

			 of the families in Mauritania without access to a sufficient amount of food in

			 2005;

		Whereas

			 a lack of food in Sierra Leone forced the United Nations World Food Programme

			 to reduce the amount of aid given to 50,000 Liberian refugees residing in the

			 country in the summer of 2005, causing additional strife in an already tense

			 political environment;

		Whereas

			 in the Democratic Republic of the Congo, the United Nations World Food

			 Programme has a 47 percent funding shortfall as of summer 2005, which could

			 force reductions in the amount of food aid delivered to 2,900,000 people in the

			 war-torn country;

		Whereas, as of summer 2005, donors had

			 provided less than 20 percent of the total funding that the United Nations

			 World Food Programme needs to provide an adequate amount of food for the people

			 of southern Africa;

		Whereas, due to increasingly severe drought

			 conditions, the number of people who are in need of food aid in southern Africa

			 increased from 3,500,000 people in the beginning of 2005 to 8,300,000 people by

			 the summer of 2005, of which 4,000,000 are located in Zimbabwe, 1,600,000 in

			 Malawi, 1,200,000 in Zambia, 900,000 in Mozambique, 245,000 in Lesotho, 230,000

			 in Swaziland, and 60,000 in Namibia;

		Whereas

			 international donors determined that hunger and poverty in Zimbabwe are largely

			 attributed to the political corruption of the governmental structure in the

			 country;

		Whereas

			 the United Nations World Food Programme and the World Bank proposed using aid

			 to fund innovative weather and famine insurance policies that could protect

			 small farmers from hardships suffered as a result of droughts and natural

			 disasters;

		Whereas

			 food insecurity, the HIV/AIDS pandemic, and weak government institutions leave

			 countries more vulnerable to external shocks and internal political unrest;

			 and

		Whereas

			 the Bill Emerson Humanitarian Trust was established solely to meet emergency

			 humanitarian food needs in developing countries: Now, therefore, be it

		

	

		That—

			(1)the Senate—

				(A)encourages expanded efforts to alleviate

			 hunger throughout developing countries; and

				(B)pledges to continue to support

			 international hunger relief efforts; and

				(2)it is the sense of the Senate that—

				(A)the United States Government should use

			 financial and diplomatic resources to work with other donors to ensure that

			 food aid programs receive all necessary funding and supplies; and

				(B)food aid should be provided in conjunction

			 with measures to alleviate hunger, malnutrition, and poverty.

				

